    Case: 4:21-cv-00770-SEP Doc. #: 9 Filed: 06/29/21 Page: 1 of 2 PageID #: 56




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI

 TOP GUN AMMO SALES, LLC,                                 §
                                                          §
                   Plaintiff,                             §   CIVIL ACTION NO.: 4:21-cv-770
 vs.                                                      §
                                                          §   State Court: 23rd JudicIal Circuit,
 COF TECHNOLOGIES, LLC,                                   §   Jefferson County, Missouri
 AMERICAN DEFENSE TECHNOLOGIES, LLC,                      §
 McKAYL RUESCH,                                           §   Cause No. 21JE-CC00349
 WILLIAM UICKER,                                          §
 ANDREW McCORKLE,                                         §
 BRAD McCORKLE,

                   Defendants.

                 JOINT STIPULATION OF EXTENSION OF TIME TO ANSWER

          Pursuant to LR 1.05 of the Easttern District of Missouri, Plaintiff Top Gun Ammo Sales,

LLC, and for the named Defendants in the pending matter, stipulate to an extension of time until

July 9, 2021 for Defendans to move, answer, or otherwise respond to Plaintiff’s Complaint.

          A proposed order approving the stipulation is attached.

                                                       Respectfully submitted,

 DANNA MCKITRICK, P.C.                              DUANE MORRIS LLP


 By:/s/ David A. Zobel                              By: /s/ Corey M. Weideman
 David A. Zobel, #64266                             Corey M. Weideman
 Katherine M. Flett, #68183                         Bar No.: 24056505TX
 7701Forsyth Blvd., Ste. 1200                       State Bar No. 24056505
 St. Louis, MO 63105-3907                           1330 Post Oak Boulevard, Suite 800
 Tel. (314) 726-1000                                Houston, TX 77056-3166
 Fax: (314) 725-6592                                Tel: (713) 402-3904
 dzobel@dmfirm.com                                  Fax: (713) 583-0940
 kflett@dmfirm.com                                  CMWeideman@duanemorris.com

 Attorney for Plaintiff                             Attorneys for Defendants
                                                    COF TECHNOLOGIES, LLC,
                                                    McKAYL RUESCH, ANDREW McCORKLE
 Date: June 29, 2021                                AND BRAD McCORKLE



DM1\12193886.1
    Case: 4:21-cv-00770-SEP Doc. #: 9 Filed: 06/29/21 Page: 2 of 2 PageID #: 57




                                   CERTIFICATE OF SERVICE

          I certify that on June 29, 2021 the foregoing was served on all counsel of record using the

Court’s ECF system.

                                                /s/ Corey M. Weideman
                                                Corey M. Weideman




DM1\12193886.1
